629 So.2d 883 (1993)
S & E CONTRACTORS, Inc., as assignee of the rights of Hillsborough County, a political subdivision of the State of Florida, Appellant/Cross-Appellee,
v.
CITY OF TAMPA, a municipal corporation of the State of Florida, Appellee/Cross-Appellant.
No. 92-04384.
District Court of Appeal of Florida, Second District.
November 10, 1993.
Rehearing Denied January 12, 1994.
Mary M. Piccard of Cummings, Lawrence & Vezina, P.A., Tallahassee, for appellant.
Leo H. Meirose, Jr. of Allen & Meirose, P.A., Tampa, for appellee.
PER CURIAM.
Appellant/cross-appellee, S & E Contractors, Inc. (S & E), asserts in this appeal that the trial court erred in failing to award S & E attorney's fees. Appellee/cross-appellant, City of Tampa (City), cross-appeals the award of costs and prejudgment interest to S & E. We find no error in the appeal or cross-appeal except that the final judgment awarded S & E post-judgment interest on all sums found due in the final judgment, including the prejudgment interest award. It is error to award interest on interest and, accordingly, we reverse only that part of the final judgment which awards postjudgment interest on the amount found due as prejudgment interest. See Cent. Constructors, Inc. v. Spectrum Contracting Co., 621 So.2d 526 (Fla. 4th DCA 1993).
FRANK, C.J., and CAMPBELL and PATTERSON, JJ., concur.